CONFESSION OF ERROR

PER CURIAM.
The defendant, Detelina Y.A. Miteva, appeals the trial court’s order entering summary final judgment in favor of the plaintiff, American Express Bank, FSB (“American Express”). As American Express properly concedes, the order granting summary final judgment in its favor must be reversed because (1) there is a lack of record evidence to establish that American Express had standing at the time it filed its breach of contract action against Miteva, see Gonzalez v. Deutsche Bank Nat’l Trust Co., 95 So.3d 251, 253-54 (Fla. 2d DCA 2012); Venture Holdings & Acquisitions Grp., LLC v. A.I.M. Funding Grp., LLC, 75 So.3d 773, 776 (Fla. 4th DCA 2011), and (2) the incorrect card-member agreement was attached to American Express’s complaint. Accordingly, we reverse the order under review and remand for further proceedings. On remand, American Express is permitted to (1) establish by record evidence that it had standing at the time it filed its breach of contract action against Miteva and (2) file an amended complaint referencing and attaching the correct cardholder agreement.
Based on American Express’s proper confession of error, we need not address the remaining issues raised by Miteva.
Reversed and remanded.